REVISED August 23, 2010

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit
                                     No. 09-50949
                                   Summary Calendar
                                                                         FILED
                                                                      August 20, 2010

                                                                       Lyle W. Cayce
UNITED STATES OF AMERICA,                                                   Clerk

                                                  Plaintiff-Appellee

v.

ERASMO CONTRERAS-AGUINAGA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:09-CR-297-1


Before KING, HIGGINBOTHAM, and ELROD, Circuit Judges.
PER CURIAM:*
       Erasmo Contreras-Aguinaga appeals the 46-month sentence imposed after
his guilty plea conviction for illegal reentry following deportation in violation of
8 U.S.C. § 1326. He contends that the sentence was greater than necessary to
satisfy the sentencing goals set forth in 18 U.S.C. § 3553(a) and was therefore
substantively unreasonable. Contreras-Aguinaga argues that his illegal reentry


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 09-50949

offense was not a crime of violence and was “at bottom, an international
trespass.” Contreras-Aguinaga also maintains that his sentence fails to reflect
his personal history and characteristics, including his motive for reentering the
United States.
      This court reviews the “substantive reasonableness of the sentence
imposed under an abuse-of-discretion standard.” Gall v. United States, 552 U.S.
38, 51 (2007). Contreras-Aguinaga’s 46-month sentence, within the guidelines
range, is presumed reasonable on appeal. See United States v. Duarte, 569 F.3d
528, 530 (5th Cir.), cert. denied, 130 S. Ct. 378 (2009); United States v.
Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir.), cert. denied, 130 S. Ct. 192
(2009).
      The district court considered Contreras-Aguinaga’s request for a
downward variance, and it ultimately determined that a sentence at the top of
the guidelines range was appropriate based on the circumstances of the case and
the § 3553(a) factors. Contreras-Aguinaga essentially seeks to have his sentence
vacated based on a reweighing of the § 3553(a) factors by this court. However,
the fact that we “might reasonably have concluded that a different sentence was
appropriate is insufficient to justify reversal of the district court.” Gall, 552 U.S.
at 51. We have also rejected Contreras-Aguinaga’s “international trespass”
argument. See United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006).
      The district court did not abuse its discretion in imposing the 46-month
within-guidelines sentence. See id. We affirm.
      AFFIRMED.




                                          2